DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. Since all the previous claims has been cancelled examiner considers  that applicant has conceded on the decision of the previous non-final office action.  However the pending newly added claims 21-40 has been addressed by modifying the previously applied reference as below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims [1, 28 and 35] rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims [1, 28 and 35]  recites the limitation “ wherein the plurality of predetermined feature information comprises a facial recognition feature and a body feature of a person.” However limitation is not explicitly supported by the current applicant’s disclosure, thus constitutes a new matter. Appropriate correction is required.

Claims 22-27 fails to cure the deficiency of claim 1 thus analyzed and rejected by the same reasoning.

Claims 29-34 fails to cure the deficiency of claim 28 thus analyzed and rejected by the same reasoning.

Claims 36-40 fails to cure the deficiency of claim 35 thus analyzed and rejected by the same reasoning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim(s) [21-26, 28-33 and 35-39] is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US. 2019/0180109) in view of Desnoyer (US. 2016/0188997).


Re Claim 21,  Sinha discloses an electronic apparatus (see 8 fig. 1) comprising: a camera (see ¶0035, digital cameras); a processor configured to control the camera (see 24 fig. 8, by the virtue of controlling the network interface 29 as described in the text of ¶0035); and a memory (27 fig. 8) configured to be electrically connected to the processor  (27 fig. 8 via bus 21) and to store at least one network model for recognizing a plurality of predetermined feature information in an input image frame (see ¶0034, the memory 27, which may include ROM or flash memory (neither shown), and RAM (not shown), as previously noted. The RAM is generally the main memory into which the operating system and application programs are loaded), wherein the memory stores at least one instruction (see ¶0034, the memory 27, which may include ROM or flash memory (neither shown), and RAM (not shown), as previously noted. The RAM is generally the main memory into which the operating system and application programs are loaded), wherein the processor (24) is configured, by executing the at least one instruction (see fig. 7), to: identify a best image frame from among the plurality of image frames (see step 780 fig. 7), based on a first feature information recognized by the at least one network model in the best image frame (see ¶0020, The machine learning algorithm may be trained on a data set that includes the images that were scored by the human scorers (e.g., the image frames have label data). In some configurations, the machine learning algorithm may be trained on a dataset that includes image frames having the highest probability of being a good image (e.g., the image is more often than not selected as being the better image in pairwise comparisons) to identify features associated with desirable images), and provide the identified best image frame (see step 790 fig. 7), 
 Sinha doesn’t seem to explicitly discloses wherein the plurality of predetermined feature information comprises a facial recognition feature and a body feature of a person.

 Nonetheless in the same field of endeavor Desnoyer discloses an image processing  system as Sinha (see for example Desnoyer fig. 9A).  Desnoyer  further discloses  a plurality of predetermined feature information comprises a facial recognition feature and a body feature of a person (see ¶00135, whether faces or people are depicted, and if so, their location, relative size, or orientation in the image; whether any depicted objects are in motion; contrast and blur values; or any other suitable feature that may be determined from the image data).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Sinha before the effective filling date of the claimed invention by the teachings of  Desnoyer since this would allow to evaluate  each region of  an image.

Re Claim 22, Sinha as modified further discloses, wherein the processor is further configured to execute the at least one instruction to: identify another best image frame from among the plurality of image frames, based on a second feature information recognized by the at least one network model in the other best image frame, and provide the identified best image frame and the identified other best image frame on a display of the electronic apparatus (see Sinha  fig. 7,  all steps and  ¶0032, FIG. 7 is an example of the disclosed process for scoring image frames by the model, computing distance, and applying a suppressor curve. The disclosed functions may be stored, for example, on a computer readable medium that are read by a processor as a series of instructions, [by the virtue of  selecting another best image based on a scoring model, since the steps as depicted in fig 7 are performed  for every video  capture]).

Re  Claim 23,  Sinha as modified further discloses, wherein the first feature information and the second feature information are a same feature information of the plurality of predetermined feature information (see Sinha ¶0020, identify features associated with desirable images [ features associated with desirable image can be same in a given steps]) .

Re Claim 24,  Sinha as modified further discloses, wherein the first feature information and the second feature information are different feature information of the plurality of predetermined feature information (Sinha ¶00 24, The features obtained from the video summarization model can represent the image in an abstract manner such as whether the image is blurry or sharp, indicate a specific human pose, eyes are open or closed, etc [ features can also be different in a given steps]).

Re Claim 25,  Sinha as modified  further discloses wherein the body feature is a feature indicative of a jumping movement of a body (see  Desnoyer ¶ 0059, In particular embodiments, the scoring engine 314 may calculate the valence scores for image frames based on actions depicted in the image frames. As an example and not by way of limitation, certain actions such as running, jumping, etc. may be considered favorable).

Re Claim 26  Sinha as modified  further discloses, wherein the processor is further configured to execute the at least one instruction to: control the camera to capture the plurality of image frames in response to a user selection of a user interface button displayed on a display of the electronic apparatus; and control the camera to stop capturing in response to a predetermined time period elapsing (see Sinha ¶0017, A burst capture may refer to situation where a series of digital images are captured in a relatively short period of time such as 10 ms, 20 ms, and/or less than 1 s. [ by the  virtue of initiating a burst capturing mode]).


Re Claim 28,   except  changes in wording claim 28 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning.

 
Re Claim 29,  claim 29 has substantially same limitation as  claim 22 above thus analyzed and rejected by same reasoning.
 
Re Claim 30, except  changes in wording claim 30  has substantially same limitation as claim 23 above thus analyzed and rejected by the same reasoning.

Re Claim 31, except  changes in wording claim 31  has substantially same limitation as claim 24 above thus analyzed and rejected by the same reasoning.

Re Claim 32  claim 32 has substantially same limitation as claim 25  above thus analyzed and rejected by the same reasoning. 

Re Claim 33,  Claim 33 has substantially same limitation as claim 26 above thus analyzed and rejected by the same reasoning. 
 

Re Claim 35,  Claim 35 is a program implicit to a function of claim 1 and a step of claim 28 thus analyzed and rejected by the same reasoning.

Re  Claim 36, Claims 36 is a program implicit to a function of claim 22 and  a step of claim 29, thus analyzed and rejected by the same reasoning.
 
Re  Claim 37, Claims 37 is a program implicit to a function of claim 23 and  a step of claim 30 thus analyzed and rejected by the same reasoning.

Re Claim 38,  claim 38  is  a program implicit to a function of claim 25 and  a step of  claim  32, thus analyzed and rejected by the same reasoning.

Re Claim 39,  claim 39  is  a program implicit to a function of claim 26 and  a step of  claim  33, thus analyzed and rejected by the same reasoning.

 

5. Claim(s) [27, 34 and 40] is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US. 2019/0180109) in view of Desnoyer (US. 2016/0188997) in view of  Kato (US. 2014/0286627).

Re Claim [27] Sinha as modified by Desnoyer (the combination) doesn’t seem to explicitly disclose wherein the processor is further configured to execute the at least one instruction to control the camera to capture the plurality of image frames without notifying a user that recording of plural frames has started.
 
Nonetheless in the same field of endeavor Kato discloses  an image processing system as the combination (see Kato fig. 1). Kato further discloses a processor is further configured to execute the at least one instruction to control the camera to capture the plurality of image frames without notifying a user that recording of plural frames has started (¶0005 there are imaging devices having an interval photographing function. With such an imaging device, still images are automatically captured at predetermined time intervals without the shutter button being pressed).
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings Kato before the effective filling date of the claimed invention since this would made the system of  the combination self-capturing without user intervention and thus enhance usability the combination.

Re Claim 34,  Claim 34 has substantially same limitation as claim 27 above thus analyzed and rejected by the same reasoning. 


Re Claim 40,  claim 40  is  a program implicit to a function of claim 27 and  a step of  claim  34, thus analyzed and rejected by the same reasoning.

                                                Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference to Son (US. 2013/0265451) discloses:- the continuous-shooting function automatically and continuously photographs a predetermined number of stationary images at a predetermined time interval when a user actuates a shutter-release button of a camera in a state of setting a burst mode. Further, the continuous-shooting may be a function of the camera of automatically and continuously photographing stationary images at a predetermined time interval while the shutter-release button is pressed in the state of setting the burst mode. In ¶0026.

7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698